Title: To James Madison from Alexander Spotswood Moore, 16 May 1807
From: Moore, Alexander Spotswood
To: Madison, James



Sir
Alexandria 16th: May 1807

Several gentlemen with whom you are personally acquainted, have favoured me with letters, in support of my application for the Office of Register of Wills for the County of Alexandria; which I have now the honor of inclosing.
Judge Fitzhugh after having examined the records which have been kept by me as substitute clerk has approved of them in a letter which I hope will prove satisfactory.  I am with great respect Your obedient Servant

Alexander Moore

